  1    Mark Brnovich
       Attorney General
   2   Firm State Bar No. 14000
   3
       Christopher J. Dylla
   4   Assistant Attorney General
       State Bar No. 027114
   5   Office of the Attorney General
   6
       2005 North Central Avenue
       Phoenix, Arizona 85004-1592
   7   Telephone: (602) 542-8389
       Facsimile: (602) 542-4273
   8   Email: christopher.dylla@azag.gov
   9
       Attorneys for the State of Arizona
        ex rel. Arizona Department of Revenue
  10
                             IN THE UNITED STATES BANKRUPTCY COURT
  11
                                IN AND FOR THE DISTRICT OF ARIZONA
  12

  13   In re:                                            Chapter 13

  14
       DENEKA M. LECHUGA,                                Case No. 2:19-bk-09299-BKM
  15   SSN: XXX-XX-6543
                                                         OBJECTION TO CONFIRMATION OF
  16                                     Debtor.         ORIGINAL CHAPTER 13 PLAN

  17                                                     Docket No. 18
  18

  19            The State of Arizona ex rel. Arizona Department of Revenue (“Department”) objects to

  20   the Original Chapter 13 Plan (“Plan”), filed by Deneka M. Lechuga (“Debtor”) on August 15,
  21
       2019, as follows:
  22
           1. The Department is the agency empowered and entitled to enforce Arizona tax laws and
  23
       regulations, including but not limited to individual income taxes, transaction privilege taxes
  24

  25   (“TPT’) and withholding taxes (“WTH”). A.R.S. §§ 43-208; 42-1004 et seq.; 43-101 et seq.

  26       2. Debtor is an individual residing in the State of Arizona and upon information and belief




Case 2:19-bk-09299-BKM         Doc 28 Filed 09/24/19 Entered 09/24/19 16:17:25             Desc
                                Main Document    Page 1 of 4
   1   is required to file and pay certain tax liabilities to the Department, including individual income
   2
       taxes. See A.R.S. §§ 43-301, 43-501.
   3
          3. The Department filed a proof of claim establishing a priority claim in the amount of
   4
       $1,763.00. A true and accurate copy of the Department’s Original Proof of Claim (“Claim”)
   5

   6   dated August 6, 2019 is No. 1-1 on the Court’s Claims Register. In addition, the Department’s

   7   Claim indicates that the Debtor has failed to file the tax return indicated below (“Outstanding
   8
       Return”):
   9
         Income         2009
  10
         TPT            Not Applicable
  11

  12     WTH            Not Applicable

  13
          4. As indicated in the Department’s Claim, the Debtor has failed to file all tax returns.
  14

  15   Signed, dated, and non-redacted copies of the return may be sent to richard.graves@azag.gov,

  16   which the Department will accept as filed on the date that they are received by the Attorney
  17
       General’s Office.
  18
          5. The Department’s Claim consists of liabilities that were either: (1) filed late and within
  19
       two years of the current bankruptcy; or (2) filed after the commencement of this bankruptcy.
  20

  21   These obligations are non-dischargeable under the “Two Year Rule” and the Department

  22   requests that language be included within an order of confirmation to clarify as much. 11
  23
       U.S.C. §§ 523(a)(1)(B)(ii), 1328(a)(2), In re Savaria, 317 B.R. 395 (9th Cir. BAP, 2009). The
  24
       Department suggests the following:
  25
                To the extent that the Arizona Department of Revenue’s non-dischargeable liabilities
  26            are not paid in full through pro rata distributions under the Debtor's Plan or through
                direct payments outside of the plan, the unpaid balance along with postpetition and


                                                          2


Case 2:19-bk-09299-BKM         Doc 28 Filed 09/24/19 Entered 09/24/19 16:17:25                    Desc
                                Main Document    Page 2 of 4
   1              post-confirmation interest shall not be discharged in accordance with 11 U.S.C. §§
                  523(a)(1)(B)(ii) and 1328(a).
   2
          6. The Department reserves the right to amend, supplement, or withdraw its objection to
   3

   4   confirmation.

   5                                                Conclusion
   6
                 Any Chapter 13 plan proposed by the Debtor must provide for and eliminate the
   7
       objections specified herein in order to be reasonable and to comply with applicable provisions
   8
       of 11 U.S.C. § 1325. Since the Plan, as it is currently proposed, does not comply with 11
   9

  10   U.S.C. § 1325, the Plan cannot be confirmed.

  11             WHEREFORE, the Department prays as follows:
  12
                 1.     That Confirmation of the proposed Chapter 13 Plan be denied, or in the
  13
       alternative, that the Plan be amended or modified to remedy the Department's objections
  14
       herein;
  15

  16             2.     That failure of the Debtor to amend or modify the Plan to conform with the

  17   Bankruptcy Code in a reasonable time, that the Court dismiss or convert this case to a Chapter
  18
       7; and
  19
                 3.     For such other and further relief as this Court deems proper.
  20
                 RESPECTFULLY SUBMITTED this 24th day of September, 2019.
  21

  22                                                          MARK BRNOVICH
                                                              Attorney General
  23

  24                                                          /s/ CJD No. 027114
                                                              Christopher J. Dylla
  25
                                                              Assistant Attorney General
  26                                                          Attorney for the State of Arizona
                                                                ex rel. Arizona Department of Revenue


                                                          3


Case 2:19-bk-09299-BKM          Doc 28 Filed 09/24/19 Entered 09/24/19 16:17:25                 Desc
                                 Main Document    Page 3 of 4
   1   ORIGINAL of the foregoing filed electronically this 24th day of September, 2019 with:
   2
       United States Bankruptcy Court
   3   District of Arizona

   4   COPY of the foregoing sent for mailing or by email* this 24th day of September, 2019 to:
   5
       Thomas A. McAvity, Esq. *
   6   Phoenix Fresh Start Bankruptcy Attorneys
       4742 North 24th Street, #300
   7   Phoenix, AZ 85016
       Email: tom@nwrelief.com
   8
       Attorney for Debtor
   9
       Russell A. Brown*
  10   3838 North Central Avenue, Suite 800
       Phoenix, AZ 85012-1965
  11
       Email: mail@ch13bk.com
  12   Chapter 13 Trustee

  13

  14

  15

  16   /s/ R. Scott Graves
       #8214790/BCE19-02612
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26




                                                      4


Case 2:19-bk-09299-BKM       Doc 28 Filed 09/24/19 Entered 09/24/19 16:17:25             Desc
                              Main Document    Page 4 of 4
